Citation Nr: 1015639	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
panic disorder, major depressive disorder, depressive 
disorder not otherwise specified, depression, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967 and from March 1980 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied entitlement to an 
evaluation in excess of 10 percent disabling for diabetes 
mellitus and to service connection for PTSD.

By way of background, the Board notes that the Veteran's 
April 2005 notice of disagreement contested the denial of his 
claim of entitlement to service connection for PTSD as well 
as the denial of entitlement to "secondary condition of 
diabetes for diabetic neuropathy."  In February 2006, the RO 
issued a statement of the case (SOC) upholding the denial of 
service connection for PTSD and entitlement to an evaluation 
in excess of 10 percent disabling for diabetes mellitus.  In 
a separate rating decision, service connection was granted 
for bilateral peripheral neuropathy of the upper extremities 
and of the lower extremities and each was evaluated as 10 
percent disabling.  The Veteran, in his May 2006 substantive 
appeal on a VA Form 9, pursued only the denial of his claim 
of entitlement to service connection for PTSD.  The RO's 
December 2006 supplemental statement of the case (SSOC) 
therefore addressed only this claim.  However, the RO 
certified both the Veteran's claims of entitlement to service 
connection for PTSD and entitlement to an evaluation in 
excess of 10 percent disabling for diabetes mellitus to the 
Board on a VA Form 8 in March 2007.

VA Form 8 is used for administrative purposes and neither 
confers nor deprives the Board of jurisdiction over appeals.  
38 C.F.R. § 19.35 (2009).  The mere fact that the Veteran's 
claim of entitlement to a higher evaluation for diabetes 
mellitus was certified to the Board on this form accordingly 
does not mean that it must be accepted as being on appeal.  
Rather, the Veteran's failure to specify it as an appellate 
issue in his substantive appeal on a VA Form 9 and the RO's 
failure to adjudicate the issue in its SSOC compel the 
opposite conclusion in this case.  Compare Percy v. Shinseki, 
23 Vet. App. 37 (2009) (holding that VA waived any objections 
that a claim was not on appeal by treating it as being on 
appeal for five years).

Nonetheless, the Veteran's representative referenced the 
Veteran's entitlement to an evaluation in excess of 10 
percent disabling for diabetes mellitus in a March 2010 
Written Brief Presentation.  This issue therefore has been 
raised by the record, but has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.

In regard to the remaining issue on appeal, the Board notes 
that recently, the United States Court of Appeals for 
Veterans Claims (Court) held that a claimant without medical 
expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness.  Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009).  As the Veteran files a claim for 
the affliction his mental condition, whatever that condition 
is, causes him, VA must construe the claim to include any and 
all of the Veteran's currently diagnosed psychiatric 
disabilities.  Id.  Here, the Veteran filed a claim for 
entitlement to service connection for PTSD.  The medical 
evidence of record, however, indicates that the Veteran has 
been diagnosed with panic disorder, major depressive 
disorder, depressive disorder not otherwise specified, 
depression, and anxiety in addition to PTSD.  Therefore, the 
Board has recharacterized the issue on appeal as indicated 
above to include these disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the reasons set forth below, the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder must be remanded.  Although the Board sincerely 
regrets the additional delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help the 
Veteran procure pertinent records, whether or not they are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  Here, the claims 
file reveals that there may be relevant treatment records 
regarding the Veteran's claim which have not been obtained.

The claims file contains treatment records and letters from 
Dr. J.P.  Several of these documents dated in 2002 chronicle 
the Veteran's receipt of psychiatric treatment from J.L. at 
the University of Tennessee Department of Psychiatry.  For 
instance, it was noted that the Veteran was referred to the 
University of Tennessee Department of Psychiatry for in depth 
evaluation and treatment recommendations; that the Veteran 
continued to see J.L. for counseling after his initial 
assessment; that Dr. J.P. communicated with J.L. regarding 
the Veteran's appropriate psychiatric diagnosis, prognosis, 
and treatment and medication; and that J.L. felt the Veteran, 
at that time, was incapacitated because of his psychiatric 
disorder.  No treatment records from J.L., however, are 
currently before the Board.  A review of the claims file does 
not reveal that any attempts have been made to obtain such 
records.  VA is obligated to attempt to obtain them because 
they are potentially relevant to the Veteran's claim.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(1) (2009).  Accordingly, the RO shall undertake 
efforts to secure treatment records regarding the Veteran 
from J.L. on remand.

The claims file also contains a February 2005 clinical report 
from Dr. A.J-P.  Private and VA treatment records reflect 
that the Veteran received ongoing care for his acquired 
psychiatric disorder from Dr. A.J-P.  In January 2005, the 
Veteran indicated to Dr. J.P. his desire to begin seeing Dr. 
A.J-P. for psychiatric treatment.  Dr. J.P.'s March 2005 
treatment records regarding the Veteran indicate that Dr. 
A.J-P. prescribed Ambien for the Veteran.  VA treatment 
records dated in January and February 2006 reference the 
Veteran's statements that Dr. A.J-P. had treated him and 
prescribed him medication before he transferred his care to 
VA.  Despite these indications and references., no treatment 
records from Dr. A.J-P. are currently before the Board.  A 
review of the claims file does not reveal that any attempts 
have been made to obtain such records.  Fulfillment of VA's 
duty to assist requires that the RO endeavor to procure Dr. 
A.J-P.'s treatment records regarding the Veteran because, 
like above, these records are potentially relevant to the 
Veteran's claim.

The Board notes that treatment records from VA facilities in 
and around Memphis, Tennessee, dated from July 1970 to 
February 2006 have been associated with the claims file.  
These records reflect that the Veteran has received ongoing 
treatment for his acquired psychiatric disorder.  However, no 
VA treatment records dated after February 2006 are currently 
before the Board.  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  A remand thus is necessary so that the 
Veteran's treatment records from VA facilities in and around 
Memphis, Tennessee, dated after February 2006 may be 
requested and obtained.

The Board also notes that VA's duty to assist the Veteran in 
the development of the claim also includes providing a 
medical examination or obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  Once VA undertakes the effort to 
provide an examination, whether or not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board thus must return it as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).

The Veteran was afforded a VA PTSD examination in December 
2005.  The examiner reviewed the Veteran's claims file, 
received a detailed history from the Veteran regarding his 
mental status, noted the Veteran's demeanor and behavior 
during the examination, and reviewed the Veteran's results on 
an administered psychological test.  Based upon this 
information, he diagnosed the Veteran with depression not 
otherwise specified.  He did not, however, render an opinion 
regarding the etiology of this disorder.  The Board cannot 
adequately adjudicate the Veteran's claim without an etiology 
determination, whether from a medical opinion or otherwise.  
Affording the Veteran another VA medical examination and 
obtaining a medical opinion therefore may be necessary on 
remand if etiology remains undetermined after the above-
referenced private and VA treatment records have been 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file 
treatment records pertaining to the 
Veteran from J.L.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

2.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims file 
treatment records pertaining to the 
Veteran from Dr. A.J-P.  All attempts 
to obtain the records must be 
documented in the claims file.  If no 
such records exist, the claims file 
shall be documented accordingly.

3.  Attempt to obtain and associate 
with the claims file the Veteran's 
treatment records from VA facilities in 
and around Memphis, Tennessee, dated 
after February 2006.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file shall be 
documented accordingly.

4.  Review the Veteran's claims file 
and undertake any additional 
development indicated.  This may 
include obtaining and associating with 
the claims file any additional 
pertinent records identified by the 
Veteran during the course of the 
remand.  

5.  If service connection cannot be 
awarded based on the development 
undertaken in paragraphs 1 through 4, 
the Veteran shall be afforded an 
opportunity to undergo another 
appropriate VA medical examination to 
assess what psychiatric disorder or 
disorders he has and whether any such 
disorders are at least as likely as not 
related to service, including his 
verified combat service.

6.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the Veteran 
and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


